Citation Nr: 1747181	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-07 487	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a chronic disability manifested by left arm pain to include radiculopathy.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to an increased rating for asthma, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

6.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to November 1968 and from January 1991 to August 1991 and his first period of service included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This matter also comes before the Board from a January 2017 rating decision by the RO in Washington, D.C.  Jurisdiction over this matter currently rests with the RO in Roanoke, Virginia. 

In September 2015 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing is of record.  The VLJ who conducted that hearing is no longer available to decide the appeal.  In November 2015 the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal). The Veteran responded that he did not wish to have another hearing and to determine his claim on the evidence of record. 

In a February 2016 decision, the Board found, among other things, that the Veteran had withdrawn his claim of service connection for a sinus disorder and denied his claims of service connection for bilateral pes planus and prostatitis as well as remanded the claim of service connection for left arm pain and radiculopathy, to include as secondary to the back disorder.

The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 order, the Court granted the parties' joint motion for remand (JMR) and vacated and remanded the February 2016 Board decision to the extent that it found that the Veteran had withdrawn his claim of service connection for a sinus disorder and denied his claims of service connection bilateral pes planus and prostatitis.  

In February 2017, the Board again remanded the appeal.  While the appeal was in remand status, the RO in a May 2017 rating decision granted service connection for prostates.  Therefore, the Board finds that this issue is no longer in appellate status.

As to the claim of service connection for a chronic disability manifested by left arm pain to include radiculopathy, while additional evidence was added to the record since the November 2016 supplemental statement of the case the Board finds that a remand for agency of original jurisdiction review of this evidence is not needed because it is not pertinent.  See 38 C.F.R. § 19.31 (2016) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Lastly, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims of service connection for bilateral pes planus, an increased rating for PTSD, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A sinus disorder diagnosed as sinusitis had its onset in service.

2.  The preponderance of the evidence shows that the Veteran's chronic disability manifested by left arm pain, diagnosed as radiculopathy, neuropathy, and carpal tunnel syndrome, was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it was not caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence shows that the Veteran's asthma is not manifest by at least Forced Expiratory Volume at one second or a ratio of Forced Expiratory Volume at one second to Forced Vital Capacity of between 40 and 55 percent of predicated value; a need for at least monthly visits to a physician for required care of exacerbations; or at least three courses of systemic corticosteroids per year at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A sinus disorder was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2016).

2.  A chronic disability manifested by left arm pain to include radiculopathy was not incurred in or aggravated by active service nor caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a rating in excess of 30 percent for his asthma have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Code 6602 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

As to the Veteran's service connection claims he claim, in substance, that service connection is warranted for a sinus disorder and a left arm disability because they had their onset while on active duty.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran also claims that he has a chronic disability manifested by left arm pain to include radiculopathy due to his service connected low back disability.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board also notes that that where, as here, some of the Veteran service treatment records are lost ". . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a.  Sinus Disorder

The post-service record shows that Veteran being diagnosed with sinusitis.  See VA examinations dated in April 2015, June 2016, and April 2017; Also see McClain.  Moreover, the Board notes that the Veteran's claims regarding having a problem with observable symptomatology of a sinus disorder while on active duty when combined with the October 1968 separation examination in which he reported a history of sinusitis is sufficient proof that he had a problem with a sinus disorder while on active duty.  See Davidson.  Lastly, the Board finds that the post-remand April 2017 VA examiner's opinion that the Veteran had a problems with sinusitis on and off since service is sufficient proof that he had a problem with a sinus disorder on active duty and since that time.  See Hickson.

In reaching this conclusion the Board has not overlooked the negative nexus opinion provided by his April 2015 VA examiner.  Here, however, because the Board finds the Veteran's statements to the April 2017 VA examiner that he has had problems with observable symptoms of his sinus problem in and since service, which statements are both competent and credible because these symptoms are observable by a lay person (see Davidson) and because service separation examination recorded a history of sinusitis, the Board finds that the evidence, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for a sinus disorder is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

b.  A Left Arm Disability

The post-service record shows the Veteran being diagnosed with radiculopathy, neuropathy, and carpal tunnel syndrome in the left arm.  See, e.g., electromyography (EMG) dated in May 2000 and May 2007; Neurology Center treatment records dated in May 2000 and May 2007; VA examination dated in August 2016.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of the above diagnosed disabilities (i.e., pain, tingling, numbness, etc. . .) because these symptoms come to him via his own senses.  See Davidson.  

However, service treatment records do not document any neck or left arm injury nor document any complaints, treatment, or diagnoses pertaining to any left arm disability.  In fact, at his October 1968 separation examination the Veteran did not report a history of any left arm disability and the examiner specifically opined that his upper extremities and neurological examinations were normal.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise, the record does not show that the appellant had any complaints, treatment, or diagnoses pertaining to his left arm disabilities since his first period of active duty.  In this regard, the Board notes that at the Veteran's reserve component examinations dated in January 1973, March 1977, May 1977, June 1979, February 1981, February 1982, February 1986, February 1990, and March 1991 he did not report a history of a chronic disability manifested by left arm pain and the examinations were uniform in reporting that his upper extremities and neurological examinations were normal.  Id.  Likewise, in the May 2007 private treatment record that documented the Veteran's first treatment for left arm pain and numbness, he reported only a three to four week history of his problems.  Further, the record does not show a medical link between the post-service disabilities causing the left arm pain (i.e., radiculopathy, neuropathy, and carpal tunnel syndrome) and service.  In fact, the VA examiner in August 2016 opined that the chronic disability manifested by left arm pain was due to a post-service neck injury.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  Lastly, as to the question of secondary service connection, the Board notes that the August 2016 VA examiner opined that the disability causing the left arm pain (i.e., radiculopathy, neuropathy, and carpal tunnel syndrome) was not caused or aggravated by the Veteran's service-connected low back disability and this medical opinion is also not contradicted by any other medical evidence of record.  Id.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's chronic disability manifested by left arm pain diagnosed as radiculopathy, neuropathy, and carpal tunnel syndrome was not due to his military service nor caused or aggravated by his service-connected low back disability.  See Colvin.

In reaching the above conclusion, the Board has not overlooked the lay claims from the Veteran and others that his disability was caused by service and/or caused or aggravated by his service-connected low back disability.  See Davidson.  However, the Board finds that diagnosing a chronic neurological disorder requires special medical training that lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay etiology opinions are not competent evidence.  Jandreau.  The Board also finds the August 2016 VA examiner's opinion more probative because the examiner has greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Thus, the Board finds that the most probative evidence shows that the Veteran's chronic disability manifested by left arm pain diagnosed as radiculopathy, neuropathy, and carpal tunnel syndrome is not related to nor had its onset in service nor was it caused or aggravated by a service-connected disability.  See Owens.  Accordingly, the Board finds that service connection for a chronic disability manifested by left arm pain to include radiculopathy is denied because the weight of the evidence is against the claim.  Id.  Because the preponderance of the evidence is against the claim, the Board finds that there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

The Rating Claim

As to the Veteran's claim for a higher rating for asthma, he asserts that it is worse than rated and warrants an increased rating.  See Scott.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's asthma is rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Under Diagnostic Code 6602, a 30 percent evaluation is warranted for bronchial asthma when there is evidence of an Forced Expiratory Volume at one second (FEV-1) of 56 to 70 percent of predicated value; FEV-1/Forced vital capacity (FVC) of 56 to 70 percent of predicated value; or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 56 to 70 percent of predicated value.  A higher 60 percent evaluation is warranted with an FEV-1 of 40 to 55 percent of predicated value; FEV-1/FVC of 40 to 55 percent of predicated value; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

In this, regard the Board notes that 38 C.F.R. § 4.96 (2016) provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  It further provides circumstances where values pre-bronchodilator values may be used.  Therefore, because the Veteran's disability is rated under Diagnostic Code 6603, the Board finds that pre-bronchodilator values must be used. 

The Board also notes that Veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Upon VA examination in December 2016, it was noted that a November 2016 pulmonary function studies showed that the Veteran had an FEV-1 of 80.9 percent of predicated value and his FEV-1/FVC was 73 percent of predicated value.  While treatment records periodically document the Veteran's complaints, diagnoses, or treatment for asthma, they are negative for another pulmonary function test during the pendency of this appeal.  See Colvin.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not meet the criteria for a higher rating for asthma due to his FEV-1 and/or his FEV-1/FVC because neither was 55 percent or less of predicated value.  38 C.F.R. § 4.97, Diagnostic Code 6602; Owens.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson; Hart.
As to a higher rating due to at least monthly visits to a physician for required care of exacerbations, while the Veteran told the December 2016 VA examiner that he sees a doctor monthly because of his asthma and weekly for allergy shots and treatment records periodically document his complaints, diagnoses, or treatment for asthma, they do not document the Veteran's claims as to his asthma acting alone requiring at least monthly visits to a physician.  See Colvin.  Moreover, the Board finds that objective treatment records more probative as to the question of how frequently the Veteran sees a doctor to treat his asthma, as opposed to his other disabilities, than the appellant's statements to his VA examiner.  See Owens.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's asthma does not cause a need for at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids and this criteria for a higher rating for asthma has also not been met.  38 C.F.R. § 4.97, Diagnostic Code 6602; Owens.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson; Hart.

As to a higher rating due to intermittent courses of systemic corticosteroids, the Veteran does not claim and the record does not document steroid use much less at least three courses per year of systemic corticosteroids.  See Colvin.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's asthma does not require intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids and this criteria for a higher rating for asthma has also not been met.  38 C.F.R. § 4.97, Diagnostic Code 6602; Owens.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson; Hart.


ORDER

Service connection for a sinus disorder is granted.

Service connection for a chronic disability manifested by left arm pain to include radiculopathy is denied.

A rating in excess of 30 percent for asthma is denied.




REMAND

As to his bilateral pes planus claim, the Board notes that at entry into active duty in November 1966, the Veteran was found to be sound with respect to his feet.  Although not noted at service entry, in December 1966 the Veteran was diagnosed as having moderate pes planus and given arch supports.  Further, as the parties to the JMR stated that the Veteran was found to have slight flat foot.  The Board finds that another remand is required because the post-remand medical opinion provided by the examiner in April 2017 is inadequate.  The Veteran had two periods of active duty (November 1966 to November 1968 and January 1991 to August 1991) and the 2017 examiner failed to provide the requested etiology opinions as to each of these periods of active duty.  The Board also finds the opinion inadequate because the examiner did not respond to the questions posed in the Board's February 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As to the claim for an increased rating for PTSD, the Veteran notified the September 2016 VA examiner that since 2009 he had been going to a weekly group meeting at the Vet Center at Taylor Street, Washington, D.C. since 2009.  A subsequent December 2016 VA treatment record reported that since the D.C. Vet Center recently closed he had been going to group meeting at the Vet Center in Silver Spring, Maryland.  However, a review of the record on appeal does not reveal any of his post-March 2013 treatment records from the DC Vet Center or any of his records from the Maryland Vet Center.  Therefore, the Board finds that a remand to obtain and associate them with the claims file is required.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Given the above development, the Board also finds that the Veteran should be provided a new VA examination to ascertain the current severity of his PTSD.  

The Board also finds that a remand is required because the TDIU claim is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the claim's file all of the Veteran's post-March 2013 treatment records from the VetCenters at Taylor Street in Washington, D.C. and in Silver Spring, Maryland.  

2.  Associate with the claims file all of the Veteran's post-April 2017 treatment records from the Washington VA Medical Center.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Contact the Veteran and provide him with notice of the laws and regulations governing claims for a TDIU as well as ask him to complete and return to VA a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

The Veteran should also be notified that under 38 C.F.R. § 3.158(a) (2016) his claim for a TDIU will be considered abandoned if he fails to cooperate by providing the completed VA Form 21-8940. 

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with pes planus and any continued problems since that time, any current problems caused by his PTSD, and the problems with employment caused by his service-connected disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  Schedule the Veteran for a pes planus examination.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

i.  The examiner should state the likelihood that any foot disability, to specifically include pes planus, found to be present existed prior to either of the Veteran's two periods of active duty service (i.e., November 1966 to November 1968 and January 1991 to August 1991).  

ii.  If the examiner concludes that a foot disability existed prior to either of the Veteran's two periods of active duty service (i.e., November 1966 to November 1968 and January 1991 to August 1991), the examiner should indicate that likelihood that the disability worsened during service (i.e., if it pre-existed November 1966, did it worsen from November 1966 to November 1968 or from January 1991 to August 1991 and if it pre-existed January 1991, did it worsen from January 1991 to August 1991).  

iii.  If the examiner diagnoses the Veteran as having foot disability that did not pre-exist either of the appellan's two periods of active duty service (i.e., November 1966 to November 1968 and January 1991 to August 1991), the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during either of the appellan's two periods of active duty service (i.e., November 1966 to November 1968 and January 1991 to August 1991).  

In providing the requested opinions, the examiner should be mindful of the fact that because the Veteran was not afforded an examination upon his entry onto active duty in November 1966 or January 1991 the presumptions of soundness and aggravation do not apply to his claim.  See 38 U.S.C.A. § 1111; Smith.  

In providing the requested opinions, the examiner should specifically discuss the December 1966 diagnosis of moderate pes planus and the March 1991 diagnosis of slight flat foot.

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for an examination to determine the severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to thereafter identify all adverse psychiatric pathology found to be present.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

8.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case which includes notice of, among other things, notice of the laws and regulations governing claims for a TDIU and notice of 38 C.F.R. § 3.158(a).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


